              Case 3:18-cr-00533-RS Document 113-1 Filed 08/24/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   GREGG W. LOWDER (CABN 107864)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7044
             Fax: (415) 436-7234
 8           Andrew.Dawson@usdoj.gov
             Gregg.Lowder@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN FRANCISCO DIVISION
13

14 UNITED STATES OF AMERICA,                           ) CASE NO. CR 18-533 RS
                                                       )
15           Plaintiff,                                ) STIPULATED [PROPOSED] PRELIMINARY
                                                       ) ORDER OF FOREITURE
16      v.                                             )
                                                       )
17 EDVIN OVASAPYAN,                                    )
                                                       )
18           Defendant.                                )
                                                       )
19                                                     )
                                                       )
20

21           Having considered the stipulated joint application for a preliminary order of forfeiture filed by
22 the United States and the defendant Edvin Ovasapyan requesting the issuance of this order, and the

23 admissions and statements made therein, and the plea agreement on file before this Court entered into

24 between the two parties, in which the defendant Edvin Ovasapyan agrees to the forfeiture to the United

25 States of each and all of the properties identified below, and good cause appearing,

26           IT IS HEREBY ORDERED that the following property is forfeited to the United States pursuant
27 to Title 18, United States Code, Sections 981 and 982, Title 28, United States Code, Section 2461, and

28 Rule 32.2 of the Federal Rules of Criminal Procedure:

     PRELIMINARY ORDER OF FORFEITURE                   1
     CR 18-533 RS
                Case 3:18-cr-00533-RS Document 113-1 Filed 08/24/20 Page 2 of 4




1          a.       one brown and black Panerai Luminor watch, seized pursuant to a search warrant on or

2                   about November 8, 2018;

3          b.       383 Kalaimoku, Ritz Carlton Tower 2, Unit 3106, Honolulu, Hawaii 96815 (also referred

4                   to by street location address 2120 Lauula Avenue, Unit 3106, Honolulu, Hawaii), with

5                   title vested in ESJ GROUP, LLC;

6          c.       4314 Marina City Dr., Apt. 416, Marina Del Rey, CA 90292, with title vested in ESJ

7                   GROUP, LLC;

8          d.       approximately $1,304.12 seized pursuant to a seizure warrant from a Citibank bank

9                   account held in the name of AAROGMSURG INC.;
10         e.       approximately $44,427.96 seized pursuant to a seizure warrant from a Bank of America
11                  bank account held in the name of JPO22 LLC;
12         f.       approximately $15,042.63 seized pursuant to a seizure warrant from a Bank of America
13                  bank account held in the name of ESJ GROUP;
14         g.       approximately $40,689.99 seized pursuant to a seizure warrant from a Bank of America
15                  bank account held in the name of MAINSPRING DISTRIBUTION LLC;
16         h.       $8,275 in cash seized pursuant to a search warrant on or about November 8, 2018;
17         i.       Two yellow diamonds seized pursuant to a search warrant on or about November 8,
18                  2018;

19         j.       $38,101.54 delivered to the government and which represents the total equity received in

20                  the sale of one 2009 Ferrari Scuderia F430 bearing VIN number ZFFKW64A890166875;

21         k.       $44,719.24 delivered to the government and which represents the total equity received in

22                  the sale of one 2018 Ferrari 488 GTB bearing VIN number ZFF79ALA4J0230819;

23         l.       $33,310.75 delivered to the government and which represents the total equity received in

24                  the sale of one 2015 Ferrari 458 Speciale bearing VIN number ZFF75VFA7F0205080;

25         m.       $32,848.61 delivered to the government and which represents the total equity received in

26                  the sale of one 2009 Mercedes SL65 bearing VIN number WDBSK79F99156694;

27         n.       $85,314.53 delivered to the government and which represents the total equity received in

28                  the sale of one 2016 Ferrari F12 TDF bearing VIN number ZFF81BFA8G0218985;

     PRELIMINARY ORDER OF FORFEITURE                 2
     CR 18-533 RS
             Case 3:18-cr-00533-RS Document 113-1 Filed 08/24/20 Page 3 of 4




 1          o.      $44,874.37 delivered to the government and which represents the total equity received in

 2                  the sale of one 2011 Ferrari 599 bearing VIN number ZFF70RCA9B0182941C;

 3          p.      $56,594.30 delivered to the government and which represents the total equity received in

 4                  the sale of one 2014 Mercedes AMG SLS Black Series bearing VIN number

 5                  WDDRJ7HA6EA010789;

 6          q.      $80,000.00 delivered to the government and which represents the total equity received in

 7                  the sale of one 2018 Mercedes Benz AMG E63 S, VIN WDDZF8KB6JA207464;

 8          r.      $145,985.41 delivered to the government and which represents the total equity received

 9                  in the sale of 5100 Riverton Avenue, Unit 14, North Hollywood, CA 91601, parcel
10                  identification number 2419-010-040, with title vested in ESJ Group, LLC; and
11          s.      $40,000.00 delivered to the government and which represents the total equity received in
12                  the sale of one 2015 Mercedes Benz S550, WDDUG8CB7FA183706.
13          IT IS FURTHER ORDERED that the United States, through its agency, is authorized to seize the

14 above forfeited property forthwith, if it is not already in government possession, and to publish for at

15 least thirty days on the government website www.forfeiture.gov a notice of this Order, notice of the

16 government=s intent to dispose of the property in such manner as the Attorney General may direct, and

17 notice that any person, other than the defendant, having or claiming a legal interest in the property must

18 file a petition with the Court and serve a copy on government counsel within 30 days of the final

19 publication of notice or of receipt of actual notice, whichever is earlier;

20          IT IS FURTHER ORDERED that the government may conduct discovery, including the taking

21 of depositions, in order to identify, locate, or dispose of property subject to forfeiture, in accordance

22 with Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure;

23          IT IS FURTHER ORDERED that this Court will retain jurisdiction to enforce the Preliminary

24 Order of Forfeiture, and to amend it as necessary, pursuant to Federal Rule of Criminal Procedure

25 32.2(e); and

26          IT IS FURTHER ORDERED that, pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal

27 Procedure, this Preliminary Order of Forfeiture shall become a Final Order of Forfeiture as to the

28 ///

     PRELIMINARY ORDER OF FORFEITURE                  3
     CR 18-533 RS
             Case 3:18-cr-00533-RS Document 113-1 Filed 08/24/20 Page 4 of 4




 1 defendant at the time of sentencing, or earlier if the parties agree, and shall be made part of the sentence

 2 and included in the judgment.

 3 THE PARTIES HEREBY STIPULATE TO THIS ORDER.

 4 Dated: 8/21/2020                                               DAVID L. ANDERSON
                                                                  United States Attorney
 5

 6                                                                ______/S/__________________
                                                                  GREGG W. LOWDER
 7                                                                ANDREW F. DAWSON
                                                                  Assistant United States Attorneys
 8
     Dated: 8/21/2020
 9
10                                                                _______/S/_________________
                                                                  EDVIN OVASAPYAN
11

12 Dated: 8/21/2020

13                                                                _______/S/_________________
                                                                  BRIAN J. STRETCH
14                                                                Attorney for Edvin Ovasapyan
15

16 PURUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS SO ORDERED.

17 Dated:

18

19
                                                                 __________________________
20                                                               RICHARD SEEBORG
                                                                 United States District Judge
21

22

23

24

25

26

27

28

     PRELIMINARY ORDER OF FORFEITURE                  4
     CR 18-533 RS
